Exhibit 10.1

 

DATED

7 March 2005

 

 

 

BAXTER AND SHIPLEY LLP

 

-and-

 

SIMPSON STRONG -TIE INTERNATIONAL INC

 

 

--------------------------------------------------------------------------------

 

LEASE relating to

Factory premises at Unit 25 Apollo,
Lichfield Road Industrial Estate, Tamworth, Staffordshire

 

--------------------------------------------------------------------------------

 

 

 

Garner Canning & Co

Solicitors

2 Bolebridge Street

Tamworth
B79 7PA

 

Ref: KG/LND/BAXTER AND SHIPLEY LLP

 

 

--------------------------------------------------------------------------------


 

THIS LEASE is made the 7th day of March 2005

 

THE LANDLORD

 

BAXTER AND SHIPLEY LLP of National Leisure House, Etchell Road, Bitterscote,
Tamworth

 

 

 

THE TENANT

 

SIMPSON STRONG-TIE INTERNATIONAL INC of 4120 Dublin Blvd, Suite 400, Dublin CA
94568 USA

 

1.

 

Particulars

 

 

 

 

 

 

 

1.1.

 

    the Premises

 

Factory premises at Unit 25 Apollo, Lichfield Road Industrial Estate, Tamworth,
Staffordshire which premises are for the purpose of identification only edged
red on the plan annexed to this Lease together with the car parking areas edged
orange on the Plan annexed hereto and for the purpose of this Lease the Premises
shall be deemed to include any buildings and each and every part thereof now or
hereafter erected or in the course of erection thereon or on any part thereof
together with all additions alterations and improvements thereto which may be
carried out during the term Together with the appurtenances thereto belonging
and the water and sanitary apparatus sinks situated therein chimney stacks roofs
pathways passageways fences boundary walls and Together with all Landlords
fixtures and fittings from time to time in or about the same and all walls or
other structures forming a boundary between the Premises and adjacent or
neighbouring premises shall be deemed to be party walls

 

 

 

 

 

1.2

 

Contractual Term

 

3 years from 7 March 2005 and      
including the 7th day of March 2005

 

 

 

 

 

1.3

 

Rent Commencement Date

 

 7th day of March 2005

 

 

 

 

 

1.4

 

Initial Rent

 

£120,000.00 annum.

 

 

 

 

 

1.5

 

Interest Rate

 

Four per cent per annum above the base rate of Barclays Bank Plc or such other
Bank being a member of the Committee of London and Scottish Bankers as the
Landlord may from time to time nominate in writing

 

 

 

 

 

1.6

 

Permitted User

 

Industrial user within Class B1 and subject to the provisions of subclause
5.12.8 hereinafter set out B8 user within the definitions of the Town and
Country Planning Use Classes Order 1987 and such other use as the

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

Landlord shall agree in writing and the Landlord must not unreasonably refuse
such consent.

 

2.             Definitions

 

2.1           For the purpose of this lease the terms defined in Clauses 1 and 2
have the meanings specified

 

2.2           “the Insurance Rent” means the sums which the Landlord shall pay
by way of premium for insuring the Premises against the Insured Risks

 

2.3           “Insured Risks” means fire lightning explosion aircraft (including
articles dropped from aircraft) riot civil commotion malicious persons
earthquake storm tempest flood bursting and overflowing of water pipes tanks and
other apparatus and impact by road vehicles third party liabilities three years
loss of rent and such other risks as the Landlord from time to time in its
reasonable discretion may think fit to insure against or as the Tenant shall
reasonably require including three years loss of rent

 

2.4           “Interest” means interest during the period from the date on which
the payment is due to the date of payment both before and after any judgement at
the Interest Rate then prevailing or should the base rate referred to in Clause
1.6 cease to exist such other rate of interest as is most closely comparable
with the Interest Rate to be agreed between the parties or in default of
agreement to be determined by the Surveyor acting as an expert and not as an
arbitrator

 

2.5           “the 1954 Act”  means the Landlord and Tenant Act 1954 and all
statutes regulations and orders included by virtue of Clause 3.14

 

2.6           “Pipes” means all pipes sewers drains mains ducts conduits gutters
watercourses wires cables channel flues and all other conducting media and
includes any fixing louvres cowls and any other ancillary apparatus which are in
on or under or which serve the Premises

 

2.7           “the Planning Acts” means the Town and Country Planning Act 1990
and all statutes regulations and orders included by virtue of Clause 3.14

 

2.8           “Rent” means the Initial Rent and such term does not include the
Insurance Rent but the term “rents” includes both the Rent and the Insurance
Rent

 

2.9           “Surveyor” means any person or firm appointed by the Landlord to
perform any of the functions of the Surveyor under this Lease (including an
employee of the Landlord or a company that is a member of the same group as the
Landlord within the meaning of Section 42 of the 1954 Act and including also the
person or firm appointed by the Landlord to collect the rents) PROVIDED however
that any person who purports to act as the Surveyor must be an Associate or
Fellow of the Royal Institution of Chartered Surveyors

 

2

--------------------------------------------------------------------------------


 

2.10         “VAT” means Value Added Tax or other tax of a similar nature

 

3.             Interpretation

 

3.1           The expressions “the Landlord” and “the Tenant” wherever the
context so admits include the person for the time being entitled to the
reversion immediately expectant on the determination of the Term and the
Tenant’s successors in title respectively and any reference to a superior
landlord includes the Landlord’s immediate reversioner (and any superior
landlords) at any time

 

3.2           Where the Landlord and Tenant or the Guarantor for the time being
are two or more persons obligations expressed or implied to be made by or with
such party are deemed to be made by or with such persons jointly and severally

 

3.3           Words importing one gender include all other genders and words
importing the singular include the plural and vice versa

 

3.4           The expression “the Guarantor” includes any person who enters into
covenants with the Landlord pursuant to Clauses 5.9.3.5 or 5.23

 

3.5           The expression “the Premises” includes:-

 

3.5.1        All additions and improvements to the Premises

 

3.5.2        All the Landlord’s fixtures and fittings of every kind which shall
from time to time be in or upon the Premises (whether originally affixed or
fastened to or upon the Premises or otherwise) except any such fixtures
installed by the Tenant that can be removed from the Premises without defacing
the Premises

 

3.5.3        All pipes in on under or over the Premises but such expression
includes no air space above the height of the top of the Premises and references
to “the Premises” in the absence of any provision to the contrary includes any
part of the Premises

 

3.6           The expression “the Term” includes the Contractual Term and any
period of holding-over or extension or continuance of the Contractual Term
whether by statute or common law

 

3.7           References to “the last year of the Term” include the last year of
the Term if the Term shall determine otherwise than by effluxion of time and
references to “the expiration of the Term” include such other determination of
the Term

 

3.8           References to any right of the Landlord to have access to the
Premises shall be construed as extending to any superior landlord and any
mortgagee of the Premises and to all persons authorised in writing by the
Landlord and any superior landlord or mortgagee (including agents professional
advisers contractors workmen and others) where such superior lease or mortgage
grants such rights of access to the superior landlord or mortgagee

 

3.9           Any covenant by the Tenant not to do an act or thing shall be
deemed to include an obligation not to permit or suffer such  act or thing to be
done by another person

 

3

--------------------------------------------------------------------------------


 

3.10         Any provisions in this lease referring to the consent or approval
of the Landlord shall be construed as also requiring the consent or approval of
any mortgagee of the Premises and any superior landlord where such consent shall
be required but nothing in this lease shall be construed as implying that any
obligation is imposed upon any mortgagee or any superior landlord not reasonably
to refuse any such consent or approval

 

3.11         References to “consent of the Landlord” or words of similar effect
mean a consent in writing signed by or on behalf of the Landlord and to
“approved” and “authorised” or words to similar effect mean (as the case may be)
approved or authorised in writing by or on behalf of the Landlord

 

3.12         The terms “the parties” or “party” mean the Landlord and/or the
Tenant but except where there is an express indication to the contrary exclude
the Guarantor

 

3.13         “Development” has the meaning given by the Town and Country
Planning Act 1990 Section 55

 

3.14         Any references to a specific statute include any statutory
extension or modification amendment or re-enactment of such statute and any
regulations or orders made under such statute and any general reference to
“statute” or “statutes” include any regulations or order made under such statute
or statutes

 

3.15         References in this lease to any Clause Sub-Clause or
Schedule without further designation shall be construed as a reference to the
Clause Sub-Clause or Schedule to this lease so numbered

 

3.16         The clause paragraph and schedule headings do not form part of this
lease and shall not be taken into account in its construction or interpretation

 

4.             Demise

 

The Landlord demises to the Tenant the Premises with full title guarantee
Together with the rights set out in Part I of the First Schedule hereto and
Excepting and Reserving those matters set out in Part II of the First
Schedule hereto TO HOLD the Premises to the Tenant for the Contractual Term
YIELDING AND PAYING to the Landlord:

 

4.1           The Rent payable without any deduction (save for sums required by
statute to be deducted notwithstanding any agreement to the contrary) by equal
quarterly payments in advance on the usual quarter days in every year and
proportionately for any period of less than a year the first such payment being
a proportionate sum in respect of the period from and including the Rent
Commencement Date to and including the day before the quarter day next after the
Rent Commencement Date to be paid on the date of this lease and

 

4.2           By way of further rent the Insurance Rent payable within fourteen
days of receipt of written demand but not more than one month in advance of the
policy renewal date in accordance with Clause 7

 

4

--------------------------------------------------------------------------------


 

4.3           On demand all costs charges and expenses which the Landlord may
from time to time properly incur in connection with or remedying of any breach
or non observance by the Tenant of any of the covenants agreements or conditions
to be observed or performed by the Tenant as contained in this Lease

 

4.4           A reasonable proportion according to user of the cost of
maintaining the accessway hatched blue on the plan and the circulating areas
cross hatched blue on the Plan giving access to the car parking areas herein
demised which are edged orange on the Plan.

 

5.             Tenant’s Covenants

 

The Tenant covenants with the Landlord:

 

5.1           Rent

 

5.1.1        To pay the rents on the days and in the manner set out in this
Lease and not to exercise or seek to exercise any right or claim to withhold
rent or any right or claim to legal or equitable set-off save as aforesaid

 

5.1.2        If so required in writing by the Landlord to make such payments by
direct debit, banker’s order or credit transfer to any bank and account in the
United Kingdom that the Landlord may from time to time nominate

 

5.2           Outgoings and VAT

 

To pay on demand and indemnify the Landlord against:

 

5.2.1         all rates taxes assessments duties charges impositions and
outgoings which are now or during the Term shall be charged assessed or imposed
upon the Premises or upon the owner or occupier of them (excluding any payable
by the Landlord occasioned by receipt of the rents or by any disposition or
dealing with or ownership of an interest reversionary to the interest created by
this lease).

 

5.2.2        VAT (or any tax of a similar nature that may be substituted for it
or levied in addition to it) chargeable in respect of any payment made by the
Tenant under any of the terms of or in connection with this lease including the
rent payable hereunder subject to the Landlord providing a valid VAT invoice
addressed to the Tenant or in respect of any payment made by the Landlord where
the Tenant agrees in this lease to reimburse the Landlord for such payment

 

5.2.3        To keep the Premises in rateable occupation during the last three
months of the Term howsoever determined Provided Further that if the Landlord
does lose rating relief because it has been allowed to the Tenant or any
undertenant during the Term to make good that loss to the Landlord

 

5

--------------------------------------------------------------------------------


 

5.3           Electricity, gas and other services consumed

 

To pay the suppliers and to indemnify the Landlord against all charges for
electricity gas and other services consumed or used at or in relation to the
Premises (including meter rents)

 

5.4           Repair cleaning decoration etc

 

5.4.1        To keep the inside and outside of the Premises in at least as good
a state and condition as is evidenced by the Schedule of Condition annexed
hereto provided that the foregoing provisions of this Clause 5.4.1 shall not
apply to any damage caused by any of the Insured Risks except in so far as the
insurance monies are irrecoverable in whole or in part by any act or default of
the Tenant or any person deriving title under the Tenant or their respective
servants agents invitees or licensees

 

5.4.2        To repair from time to time the Landlord’s fixtures and fittings in
the Premises which may be or become beyond repair at any time during or at the
expiration of the Term

 

5.4.3        To clean the Premises and keep them in a clean condition and at
least twice in every month properly to clean the inside and outside of all
windows and window frames at the Premises

 

5.4.4        To keep the open areas forming any part of the Premises adequately
surfaced and free from weeds

 

5.4.5        Not to keep store stack or lay out upon such open areas any
materials equipment plant bins crates cartons boxes or any receptacle for waste
or any other item so as to become untidy

 

5.4.6        Not to deposit or permit to be deposited any waste rubbish or
refuse on such open areas save in receptacles provided for that use

 

5.4.7        In the last year of the Term to redecorate or otherwise treat (as
the case may be) the interior and exterior of the Premises in both instances in
a good and workmanlike manner and with appropriate materials of good quality to
the reasonable satisfaction of the Surveyor.

 

5.4.8        Where the use of Pipes boundary structures or other things is
common to the Premises and other property to be responsible for and to indemnify
the Landlord against all sums due from and to undertake all work that is the
responsibility of the owner lessee or occupier of the Premises in relation to
the cost of their maintenance repair and replacement.

 

6

--------------------------------------------------------------------------------


 

5.4.9        Not to park or permit any visitors employees or delivery drivers to
park on the accessway hatched blue on the Plan or on any part of the circulating
area giving access to the car parking herein demised and edged orange on the
plan.

 

5.5          Waste and alterations

 

5.5.1        Not to:-

 

5.5.1.1     Commit any waste

 

5.5.1.2     Make any addition to the Premises

 

5.5.1.3     Unite the Premises with any adjoining premises

 

5.5.1.4     Make any alteration to the Premises save as permitted by the
following provisions of this Clause

 

5.5.2        Not to make any alterations to the Premises (save in respect of the
installation of non-structural stud-partitioning) without

 

5.5.2.1     Obtaining and complying with all necessary consents of any competent
authority and paying all charges of any such authority and paying all charges of
any such authority in respect of such consents

 

5.5.2.2     Making an application to the Landlord supported by drawings and
where appropriate a specification in duplicate

 

5.5.2.3     Paying the reasonable fees of the Landlord any superior landlord any
mortgagee and (where reasonably required) their respective professional advisers
and

 

5.5.2.4     Entering into such covenants as the Landlord may reasonably require
as to the execution and/or reinstatement of the alterations and in the case of
any works of a substantial nature the Landlord may reasonably require prior to
the commencement of such works the provision by the Tenant of adequate security
in the form of a deposit of money or the provision of a bond as assurance to the
Landlord that any works which may from time to time be permitted by the Landlord
shall be fully completed such deposit or bond to be documented in writing in
such form as the Landlord shall reasonably require.

 

5.5.3        Subject to the provisions of Clause 5.5.2 not to make any
alterations to the Premises without the consent of the Landlord such consent not
to be unreasonably withheld or delayed

 

5.5.4        To remove any additional buildings additions alterations or
improvements made to the Premises at the expiration of the Term if so reasonably
requested by the Landlord and to make good any part or parts of the Premises
which may be damaged by such removal

 

7

--------------------------------------------------------------------------------


 

5.5.5        Not to make connection with the Pipes that serve the Premises
otherwise than in accordance with the plans and specifications approved by the
Landlord (such approval not to be unreasonably withheld or delayed) subject to
consent to make such connection having previously been obtained from the
competent statutory authority or undertaker

 

5.6           Aerials signs and advertisements

 

5.6.1        Not to erect any pole mast or wire (whether in connection with
telegraphic telephonic radio or television communication or otherwise) upon the
exterior parts of the Premises

 

5.6.2        Not without the Landlord’s consent which shall not be unreasonably
withheld or delayed to affix or exhibit on the outside of the Premises or to or
through any window of the Premises nor display anywhere on the Premises any
placard sign notice fascia board or advertisement except any sign permitted by
virtue of any consent given by the Landlord pursuant to a covenant contained in
this lease

 

5.7           Statutory Obligations

 

5.7.1         At the Tenant’s own expense to execute all works and provide and
maintain all arrangements upon or in respect of the Premises or the use to which
the Premises are being put that are required in order to comply with the
requirements of any statute (already or in the future to be passed) or any
government department local authority other public or competent authority or
court of competent jurisdiction regardless of whether such requirements are
imposed on the Landlord the Tenant or the occupier except where the compliance
is within the scope of the Landlords obligations in this Lease and it is agreed
that compliance with the Control of Asbestos at Work Regulations 2002 in so far
as they relate to the presence of any asbestos in the premises as at the date
hereof shall be the sole responsibility of the Landlord.

 

5.7.2        Not to do in or near the Premises any act or thing by reason of
which the Landlord may under any statute incur have imposed upon it or become
liable to pay any penalty damages compensation costs charges or expenses

 

5.7.3        Without prejudice to the generality of the above to comply in all
respects with the provisions of any statutes and any other obligations imposed
by law or by any bye-laws applicable to the Premises or in regard to carrying on
the trade or business for the time being carried on at the Premises and it is
agreed the compliance with the Control of Asbestos at Work Regulations 2002
shall be the sole responsibility of the Landlord.

 

8

--------------------------------------------------------------------------------


 

5.7.4        To execute all works and provide and maintain all arrangements upon
or in respect of the Premises or the user thereof which are directed or required
(whether by the Landlord Tenant or Occupier) by any statute now in force or
which may hereafter be in force or by any government department local or other
competent authority or duly authorised officer of court of competent
jurisdiction acting under or in pursuance of any statute and to indemnify and
keep the Landlord indemnified against all costs charges fees and expenses of or
incidental to the execution of any works or the provision or maintenance of any
arrangements so directed or required

 

5.7.5        Within 7 days of receipt of a proposal for alteration of the
Valuation List or valuation under the Local Government Finance Act 1988 in
respect of the Premises or any notice or communication from any Local Authority
or other body or authority indicating the intention compulsorily to acquire any
interest in the Premises or any part thereof or any notice or proposal
beneficially or detrimentally affecting the Premises to send a copy of such
proposal notice or communication to the Landlord and if reasonably requested by
the Landlord and at the expense of the Tenant join with the Landlord in opposing
any such alteration or valuation or compulsory acquisition or notice or proposal

 

5.8           Access of Landlord and notice to repair

 

5.8.1        To permit the Landlord upon giving to the Tenant prior notice in
writing being not less than 7 days save in case of emergency:-

 

5.8.1.1     To enter upon the Premises for the purpose of ascertaining that the
covenants and conditions of this lease have been observed and performed

 

5.8.1.2     To give to the Tenant (or leave upon the Premises) a notice
specifying any repairs cleaning maintenance or painting that the Tenant has
failed to execute in breach of the terms of this lease and to request the Tenant
as soon as reasonably practicable to commence to execute and diligently proceed
with the same including the making good of any opening-up by the Landlord to
investigate the state of repair

 

5.8.1.3     If it is reasonable to do so to carry out investigations to
ascertain whether the use of the Premises has resulted in contamination or
pollution

 

5.8.2        If within two months of the service of such a notice the Tenant
shall not have commenced and be proceeding diligently with the execution of the
work referred to in the notice or shall fail to complete the work within three
months or such longer period as is reasonable in the circumstances to permit the
Landlord to enter the Premises to execute such work as may be necessary to
comply with the

 

9

--------------------------------------------------------------------------------


 

notice and to pay to the Landlord the cost of so doing and all expenses
reasonably incurred by the Landlord (including legal costs and surveyor’s fees)
within fourteen days of a written demand

 

5.9           Alienation

 

5.9.1        Not to hold on trust for another or (save pursuant to a transaction
permitted by and effected in accordance with the provisions of this lease) part
with the possession of the whole or any part of the Premises or permit another
to occupy the whole or any part of the Premises

 

5.9.2        Not to assign or underlet the whole of the Premises save in
accordance with the provisions as to Assignment and Subletting hereinafter set
out and not to assign or sublet part only of the Premises.

 

5.9.3        Not to assign the whole of the Premises without the prior written
consent of the Landlord such consent not to be unreasonably withheld or delayed
and satisfying the circumstances and complying with the conditions as follows:-

 

5.9.3.1     all sums due from the Tenant under this lease have been paid at the
date of the application for the consent of the Landlord

 

5.9.3.2     “the proposed Assignee” fulfils the criteria set out in clause 5.9.4
hereof to be acceptable to the Landlord

 

5.9.3.3     upon or before any assignment and before giving occupation to the
Assignee the Tenant covenants with the Landlord in the form set out in the Third
Schedule

 

5.9.3.4     if the Landlord shall so reasonably require upon or before any
assignment and before taking occupation the Assignee (whether or not a Limited
Company) obtains not less than two guarantors of financial standing reasonably
acceptable to the Landlord who covenant by way of indemnity with the Landlord
(and if more than one jointly and severally) in the form of the Guarantor’s
Covenants contained in this Lease with “the Assignee” substituted for “the
Tenant

 

5.9.3.5     the written consent contains a condition that if at any time prior
to the assignment any of the circumstances set out in this clause cease to exist
the Landlord may revoke the consent by written notice to the Tenant

 

5.9.4        The Proposed Assignee is one who together with any guarantees and
other security for the performance by the Assignee of the lessee’s covenants
contained in this Lease (other than any authorised guarantee agreement as
described in S 16 of the Landlord and Tenant (Covenants) Act 1995) is in the
reasonable opinion of

 

10

--------------------------------------------------------------------------------


 

the Landlord of sufficient financial standing to comply with the lessee’s
covenants contained in this Lease

 

5.9.5        Within twenty eight days of any assignment charge or any
transmission or other devolution relating to the Premises to produce for
registration with the Landlord’s Solicitor such deed or document or a certified
copy of it and to pay the Landlord’s Solicitor’s reasonable charges for the
registration of every such document such charges not being less than Twenty Five
Pounds (£25.00) plus VAT

 

5.9.6        Notwithstanding clause 5.9.1 the Tenant may share the occupation of
the whole or any part of the Premises with a company which is a member of the
same group as the Tenant (within the meaning of Section 42 of the 1954 Act) for
so long as both companies shall remain members of that group and otherwise than
in a manner that transfers or creates a legal estate Provided that within one
month of such sharing the Landlord receives notice of the company sharing
occupation and the address of its registered office

 

5.9.6.1     Every permitted sub-lease must be granted of the whole of the
Premises and without a fine or premium at a rent not less than whichever is the
greater of the then open market rent payable in respect of the Premises and the
current rent payable under this Lease.

 

5.9.6.2     Prohibiting the sub-tenant from doing or allowing anything in
relation to the Premises inconsistent with or in breach of the provisions of
this Lease

 

5.9.6.3     For re-entry by the sub-landlord on breach of any covenant by the
sub-tenant

 

5.9.7        Sub-Tenant’s Direct Covenants

 

Before any permitted sub-letting the Tenant must ensure that the sub-tenant
enters into a direct covenant with the Landlord that while the sub-tenant is
bound by the tenant covenants of the sub-lease and while he is bound by an
authorised guarantee agreement the sub-tenant will observe and perform the
tenant covenants contained in this Lease except the covenant to pay the rent
herein reserved

 

5.9.8        Requirement for an Exclusion Order

 

The Tenant must not grant a sub-lease or permit a sub-tenant to occupy the
Premises unless the procedure under Schedules 1 and 2 of the Regulatory Reform
(Business Tenancies) (England and Wales) Order 2003 has been implemented to
exclude the provisions of Sections 24 to 28 of the 1954 Act unless the consent
of the Landlord to dispense with this requirement has been obtained

 

11

--------------------------------------------------------------------------------


 

5.9.9        Enforcement Waiver and Variation of Sub-Leases

 

In relation to any permitted sub-lease the Tenant must enforce the performance
and observance on every sub-tenant of the provisions of the sub-lease and must
not at any time either expressly or by implication waive any breach of the
covenants or conditions on the part of any sub-tenant without the consent of the
Landlord whose consent may not be unreasonably withheld or delayed or vary the
terms

 

5.10         Nuisance etc and residential restrictions

 

5.10.1      Not to do nor allow to remain upon the Premises anything which may
be or become or cause a nuisance annoyance disturbance inconvenience injury or
damage to the Landlord or its tenants or the owners or occupiers of adjacent or
neighbouring premises

 

5.10.2      Not use the Premises for a sale by auction or for any dangerous
noxious noisy or offensive trade business manufacture or occupation nor for any
illegal or immoral act or purpose

 

5.10.3      Not to use the Premises as sleeping accommodation or for residential
purposes nor keep any animal fish reptile or bird anywhere on the Premises

 

5.10.4      Not to use or occupy the Premises or any part thereof otherwise than
for the Permitted User PROVIDED THAT the Tenant hereby acknowledges and admits
that notwithstanding the foregoing provisions as to user of the Premises the
Landlord does not thereby or in any way give or make nor has given or made at
any other time any representation or warranty that any such use is or will be or
will remain a permitted use within the provisions of the Planning Acts nor shall
any consent in writing which the Landlord may hereafter give to any change of
use be taken as including any such representations or warranty and that
notwithstanding any such use as aforesaid is not a permitted use within such
provisions as aforesaid the Tenant shall remain fully bound and liable to the
Landlord in respect of the obligations undertaken by the Tenant by virtue of
these presents without any compensation recompense or relief of any kind
whatsoever

 

5.11         Landlord’s Costs

 

To pay the Landlord all reasonable costs fees charges disbursements and expenses
(including without prejudice to the generality of the above those payable to
counsel solicitors surveyors and bailiffs) properly and reasonably incurred by
the Landlord in relation to or incidental to:

 

5.11.1      Every application made by the Tenant for a consent or licence
required by the provisions of this lease whether such consent or licence is
granted or lawfully

 

12

--------------------------------------------------------------------------------


 

refused or proffered subject to any reasonable qualification or condition or
whether the application is withdrawn (save where the Landlord is found to have
unreasonably withheld consent)

 

5.11.2      The preparation and service of a notice under the Law of Property
Act 1925 Section 146 or incurred by or in reasonable contemplation of
proceedings under Sections 146 and 147 of that Act notwithstanding that
forfeiture is avoided otherwise than by relief granted by the court

 

5.11.3      The recovery or attempted recovery of arrears of rent or other sums
due from the Tenant and

 

5.11.4      Any steps taken in reasonable contemplation of or in connection with
the preparation and service of a Schedule of Dilapidations during or within a
three month period after the expiration of the Term

 

5.11.5      To pay the Landlord’s reasonable legal costs involved in the
preparation and agreement of this Lease up to £2000 plus VAT

 

5.12         The Planning Acts

 

5.12.1      Subject to the Provisions of Subclause 5.12.8 hereof not to commit
any breach of planning control (such term to be construed as it is used in the
Planning Acts) and to comply with the provisions and requirements of the
Planning Acts that affect the Premises whether as to the Permitted User or
otherwise and to indemnify (both during or following the expiration of the Term)
and keep the Landlord indemnified against all liability whatsoever including
costs and expenses in respect of any contravention

 

5.12.2      At the expense of the Tenant to obtain all planning permissions and
to serve all such notices as may be required for the carrying out of any
operations or user on the Premises which may constitute Development provided
that no application for planning permission shall be made without the previous
consent of the Landlord

 

5.12.3      Subject only to any statutory direction to the contrary to pay and
satisfy any charge or levy that may consequently be imposed under the Planning
Acts in respect of the carrying out or maintenance of any such operations or the
commencement or continuance of any such user by the Tenant

 

5.12.4      Notwithstanding any consent which may be granted by the Landlord
under this lease not to carry out or make any alteration or addition to the
Premises or any change of use until:

 

5.12.4.1            All necessary notices under the Planning Acts have been
served and copies produced to the Landlord

 

13

--------------------------------------------------------------------------------


 

5.12.4.2           All necessary permissions under the Planning Acts have been
obtained and produced to the Landlord and

 

5.12.4.3           The Landlord has acknowledged that every necessary planning
permission is reasonably acceptable to it such acknowledgement not to be
unreasonably withheld or delayed the Landlord being entitled to refuse to
acknowledge its acceptance of a planning permission on the grounds that any
condition contained in it or anything omitted from it or the period referred to
in it would in the reasonable opinion of the Surveyor be (or likely to be)
prejudicial to the Landlord’s interest in the premises whether during or
following the expiration of the Term

 

5.12.5      Unless the Landlord shall otherwise direct to carry out and complete
before the expiration of the Term:

 

5.12.5.1           Any works stipulated to be carried out to the Premises by a
date subsequent to such expiration as a condition of any planning permission
granted to or on behalf of the Tenant for any Development begun before the
expiration of the Term and

 

5.12.5.2           Any Development begun upon the Premises by or on behalf of
the Tenant in respect of which the Landlord shall or may be or become liable for
any charge or levy under the Planning Acts

 

5.12.6      In any case where a planning permission is granted subject to
conditions and if the Landlord so reasonably requires to provide security for
the compliance with such conditions and not to implement the planning permission
until security has been provided

 

5.12.7      If reasonably required by the Landlord but at the cost of the
Landlord to appeal against any refusal of planning permission or the imposition
of any conditions on a planning permission relating to the Premises following an
application by the Tenant

 

5.12.8      The present permitted planning user for the Premises is B1 within
the Town and Country Use Classes Order 1987 and it is apprehended by both
Landlord and Tenant that the tenant’s user of the Premises falls within Class B8
of the Town and Country Use Classes Order 1987 and a planning application
seeking permission for a B8 User has been lodged by the Landlord on behalf of
the Tenant to the local planning authority.  In the event that the said
application is refused and the local planning authority require the B8 User to
be discontinued, this lease may be determined by the Tenant on 28 days written
notice with no

 

14

--------------------------------------------------------------------------------


 

further liabilities arising on behalf of Landlord or Tenant on termination other
than those which have previously arisen between Landlord and Tenant.

 

5.13         Plans documents and information

 

If called upon to do so but not more frequently than reasonably necessary to
produce to the Landlord or the Surveyor all plans documents and other evidence
as the Landlord may reasonably require in order to satisfy itself that the
provisions of this lease have been complied with

 

5.14         Indemnities

 

To be responsible for and to keep the Landlord fully indemnified against all
damage damages losses costs expenses actions demands proceedings claims and
liabilities made against or suffered or incurred by the Landlord arising
directly or indirectly out of :

 

5.14.1      Any act omission or negligence of the Tenant or any persons employed
by the Tenant or at the Premises with the agreement of the Tenant

 

5.14.2      Any breach or non-observance by the Tenant of the covenants
conditions or other provisions of this lease or any of the matters to which this
demise is subject

 

5.15         Reletting boards

 

To permit the Landlord at any time during the last six months of the Contractual
Term and at any time thereafter unless the Tenant shall have made a valid court
application under Section 24 of the 1954 Act or otherwise be entitled in law to
remain in occupation or to a new tenancy of the Premises (or sooner if the rents
or any part of them shall be in arrears and unpaid for longer than twenty eight
days) to enter upon the Premises and affix and retain anywhere upon the Premises
a notice (in such a position so as not to cause undue inconvenience to the
Tenant) for reletting the Premises and during such period to permit persons with
the written authority of the Landlord or its agents at reasonable times of the
day and on reasonable notice to view the Premises

 

5.16         Encroachments

 

5.16.1      Not to stop up darken or obstruct any windows or light belonging to
the Premises

 

5.16.2      To take all reasonable steps to prevent any new window light opening
doorway path passage pipe or other encroachment or easement being made or
acquired in against out of or upon the Premises and to notify the Landlord
immediately if any such encroachment or easement shall be made or acquired (or
attempted to be made or acquired) and at the request and cost of the Landlord to
adopt such means as shall reasonably be required to prevent such encroachment or
the acquisition of any such easement

 

15

--------------------------------------------------------------------------------


 

5.17         Yield Up

 

At the expiration of the Term:

 

5.17.1      To yield up the Premises in repair and in accordance with the terms
of this lease

 

5.17.2      To give up all keys of the Premises

 

5.17.3      To remove all signs erected by the Tenant in upon or near the
Premises and immediately to make good any damage caused by such removal

 

5.18         Interest on Arrears

 

5.18.1      If the Tenant shall fail to pay the rents or any other sum due under
this lease within fourteen days of the date due whether formally demanded or not
the Tenant shall pay to the Landlord Interest on the rents or other sum from the
date when they were due to the date on which they are paid and such Interest
shall be deemed to be rents due to the Landlord

 

5.18.2      Nothing in the preceding Clause shall entitle the Tenant to withhold
or delay any payment of the rents or any other sum due under this lease after
the date upon which they fall due or in any way prejudice affect or derogate
from the rights of the Landlord in relation to such non-payment including (but
without prejudice to the generality of the above) under the proviso for re-entry
contained in this lease

 

5.19         Statutory Notices etc

 

To give full particulars to the Landlord of any notice direction order or
proposal for the Premises made given or issued to the Tenant by any local or
public authority within seven days of receipt and if so required by the Landlord
to produce it to the Landlord and without delay to take all necessary steps to
comply with the notice direction or order at the cost of Tenant and at the cost
of the Tenant to make or join with the Landlord in making such objection or
representation against or in respect of any notice direction order or proposal
as the Landlord shall reasonably deem expedient except where the Tenant
reasonably considers that such obligations or representations are against its
best interests or those of any lawful occupier

 

5.20         Keyholders

 

To ensure that at all times the Landlord has and the Local Police Force has
written notice of the name home address and home telephone number of at least
two keyholders of the Premises

 

5.21         Sale of Reversion etc

 

To permit upon reasonable prior written notice at any reasonable time during the
Term prospective purchasers of or agents instructed in connection with the sale
of the Landlord’s reversion or of any other interest superior to the Term to
view the Premises

 

16

--------------------------------------------------------------------------------


 

without interruption at reasonable times provided that they are previously
authorised in writing by the Landlord or its agents

 

5.22         Defective Premises

 

To give notice to the Landlord of any defects in the Premises which might give
rise to an obligation on the Landlord to do or refrain from doing any act or
thing in order to comply with the provisions of this lease or the duty of care
imposed on the Landlord pursuant to the Defective Premises Act 1972 or otherwise
and at all times to display and maintain all notices which the Landlord may from
time to time reasonably require to be displayed at the Premises

 

5.23         New Guarantor

 

Within fourteen days of the death during the Term of any Guarantor or of such
person becoming bankrupt or having a Receiving Order made against him or having
a receiver appointed under the Mental Health Act 1983 or being a company passing
a resolution to wind up or entering into liquidation or having a receiver
appointed to give notice of this to the Landlord and if so required by the
Landlord at the expense of the Tenant within twenty eight days to procure some
other person acceptable to the Landlord such acceptance not to be unreasonably
withheld or delayed to execute a guarantee in respect of the Tenant’s
obligations contained in this lease in the form of the Guarantor’s covenants
contained in this lease

 

5.24         Landlord’s Rights

 

To permit the Landlord at all times during the Term to exercise without
interruption or interference any of the rights granted to it by virtue of the
provisions of this lease

 

5.25         Release of Substances

 

To ensure that there is no release from the Premises into any environmental
medium any substance that is or potentially could be capable of causing harm to
the health of man or other living organisms or to land surface or ground water
or ecology systems

 

5.26         Hazardous Uses

 

Not to carry out on the premises any activity or keep on the Premises any
substance or article for which any authorization licence permit consent or
approval is needed from a government department or local regulatory public or
ecology authority

 

5.27         Occupation of the Premises

 

Not to leave the Premises continuously unoccupied for more than a month without
notifying the Landlord and providing such security arrangements as the Landlord
or his insurers require

 

5.28         Lighting

 

Not to install any exterior lighting shade or awning at the Premises

 

17

--------------------------------------------------------------------------------


 

5.29         Electrics

 

To comply with the requirements of the supply authority for the electrical
wiring and equipment in the Premises and not to overload them

 

5.30         Frost Damage

 

To take all necessary precautions against frost damage to the Pipes in the
Premises

 

5.31         Water Damage

 

To take all necessary care and precautions to avoid water damage to any part of
the Premises by reason of bursting or overflowing of any pipe or water apparatus
in or under through or over the Premises

 

5.32         Health and Safety

 

5.32.1      At the Tenant’s own expense to comply at all times with Health &
Safety Law and all its requirements relating to the use or occupation of the
Premises

 

5.32.2      To prepare a formal assessment of the risks to the health and safety
of the Tenant’s employees and of persons who are not the Tenant’s employees
arising out of or in connection with the Tenant’s occupation of the Premises

 

5.32.3      To co-operate and co-ordinate all health and safety procedures with
the Landlord

 

5.32.4      To provide upon written request to the Landlord a copy of its
current health and safety policy statement and full details of any events or
accidents reportable under Health and Safety Law together with copies of any
notices or any associated correspondence served or sent by any regulatory body
on or to the Tenant or other occupier of the Premises under Health and Safety
Law

 

5.32.5      In relation to any matters to which the Construction (Design and
Management) Regulations 1994 (“the Regulations”) apply where such works are
undertaken by the Tenant or any person deriving title or authority from the
Tenant

 

5.32.5.1        to procure that the Regulations are fully observed

 

5.32.5.2        to procure that the Tenant shall act as the sole “client” for
the purposes of the Regulations and that a declaration to that effect will be
made by the Tenant under Regulation 4 and a copy sent to the Landlord at such
time

 

5.32.5.3       promptly to provide the Landlord with a full and complete copy of
the Health and Safety file for all works prepared in accordance with the
Regulations and any Code of Practice or other guidance issued by any competent
authority and (no later than the expiry or sooner determination of this Lease)
the original Health and Safety file

 

5.32.5.4       to procure that there should be granted to the Landlord a licence
to use and copy any design maintenance or operational information and

 

18

--------------------------------------------------------------------------------


 

documentation and other information comprised in the Health and Safety file for
any purpose in connection with the Premises or any building of which the
Premises forms part

 

5.33         Covenants

 

To observe and perform such of the Industrial Covenants as set out in the Second
Schedule as they apply to the various parts of the premises

 

6.             The Landlord’s Covenants

 

6.1           Quiet enjoyment

 

6.1.1         To permit the Tenant peaceably and quietly to hold and enjoy the
Premises without any interruption or disturbance from or by the Landlord or any
persons claiming under or in trust for the Landlord or by title paramount

 

6.1.2        To insure in accordance with Clause 7 hereinafter set out

 

7.             Insurance

 

7.1           Warranty re convictions

 

The Tenant warrants that prior to the execution of this lease it has disclosed
to the Landlord in writing any conviction judgement or finding of any court or
tribunal relating to the Tenant (or any director other officer or major
shareholder of the Tenant) of such a nature as to be likely to affect the
decision of an insurer or underwriter to grant or to continue insurance of any
of the Insured Risks

 

7.2           Landlord to insure

 

The Landlord covenants with the Tenant to insure the Premises

 

7.3           Details of Insurance

 

Insurance shall be effected:

 

7.3.1        In such insurance office or with such underwriters and through such
agency as the Landlord may from time to time decide

 

7.3.2         For the following sums:

 

7.3.2.1     Such sum as the Landlord shall from time to time be advised by the
Surveyor as being the full cost of rebuilding and reinstatement of the Premises
including architects’ surveyors’ and other professional fees payable upon any
applications for planning permission or other permits or consents that may be
required in relation to the Premises or reinstatement of the Premises the costs
of debris removal demolition site clearance and any work that may be required by
statute and incidental expenses and

 

7.3.2.2     The loss of rent payable under this lease from time to time (having
regard to any review of rent which may become due under this lease) for three
years

 

19

--------------------------------------------------------------------------------


 

7.3.2.3     Public liability insurance of not less than £2,000,000.00

 

7.3.3        Against damage or destruction by the Insured Risks to the extent
that such insurance may ordinarily be arranged for properties such as the
Premises with an insurer of repute and subject to such excesses exclusions or
limitations as the insurer may reasonably require

 

7.4           Payment of Insurance Rent

 

The Tenant shall pay the Insurance Rent on the date of this lease for the period
from and including the date of this lease to the day before the next policy
renewal date and subsequently the Tenant shall pay the Insurance Rent within 14
days of written demand (if so demanded) in advance but not more than one month
in advance of the policy renewal date

 

7.5           Suspension of Rent

 

7.5.1        If and whenever during the Term:

 

7.5.1.1     The Premises or any part of them are damaged or destroyed by any of
the Insured Risks so that the Premises or any part of them are unfit for
occupation or use and

 

7.5.1.2     Payment of the insurance money is not refused in whole or in part by
reason of any act or default of the Tenant its employees or anyone at the
Premises expressly with the Tenant’s authority the provisions of Clause 7.5.2
shall have effect

 

7.5.2        When the circumstances contemplated in Clause 7.5.1 arise the rents
or a fair proportion of the rents according to the nature and the extent of the
damage sustained shall cease to be payable until the Premises or the affected
part shall have been rebuilt or reinstated so that the Premises or the affected
part are made fit for occupation and use or until the expiration of three years
from the destruction or damage whichever period is the shorter (the amount of
such proportion and the period during which the rents shall cease to be payable
to be determined by the Surveyor acting as an expert and not as an arbitrator)

 

7.6           Reinstatement and termination if prevented

 

If and whenever during the Term:

 

7.6.1        The Premises or any part of them are damaged or destroyed by any of
the Insured Risks and

 

7.6.2        The payment of the insurance money is not refused in whole or in
part by reason of any act or default of the Tenant its employees or sub
contractors or anyone at the Premises expressly with the Tenant’s authority the
Landlord shall use its best endeavours to obtain all planning permissions or
other permits and consents that

 

20

--------------------------------------------------------------------------------


 

may be required under the Planning Acts or other statutes (if any) to enable the
Landlord to rebuild

 

7.6.3        Subject to the provisions of Clauses 7.6.4 and 7.6.5 the Landlord
shall as soon as the permissions have been obtained or immediately where no
permissions are required apply all money received in respect of such insurance
(except sums in respect of loss of Rent) in rebuilding the Premises or
reinstating the Premises so destroyed or damaged the Landlord making up any
difference between the cost of rebuilding or reinstating and the insurance money
received from the Landlord’s own money

 

7.6.4        For the purposes of this Clause the expression “Supervening Events”
means:

 

7.6.4.1         The Landlord has failed despite using its best endeavours to
obtain the permissions

 

7.6.4.2         Any of the permissions have been granted subject to a lawful
condition with which in all the circumstances it would be unreasonable to expect
the Landlord to comply

 

7.6.4.3         some defect or deficiency in the site upon which the rebuilding
of the Premises or reinstatement is to take place would mean that the same could
only be undertaken at a cost that would be unreasonable in all the circumstances

 

7.6.4.4         The Landlord is unable to obtain access to the site for the
purposes of rebuilding the Premises or reinstating

 

7.6.4.5         the rebuilding of the Premises or reinstating is prevented by
war Act of God Government action strike lock-out or

 

7.6.4.6         Any other circumstances beyond the control of the Landlord

 

7.6.5        The Landlord shall not be liable to rebuild or reinstate the
Premises if and for so long as such rebuilding of the Premises or reinstating is
prevented by Supervening Events

 

7.6.6        If upon the expiry of a period of three years commencing on the
date of the damage or destruction the Premises have not been rebuilt or
reinstated so as to be fit for the Tenant’s occupation and use either party may
by notice served at any time within six months of the expiry of such period
invoke the provisions of Clause 7.6.7

 

7.6.7        Upon service of a notice in accordance with Clause 7.6.6

 

7.6.7.1     The Term will absolutely cease forthwith but without prejudice to
any rights or remedies that may have accrued to either party against the other

 

21

--------------------------------------------------------------------------------


 

7.6.7.2     All money received in respect of the insurance effected by the
Landlord pursuant to this Clause shall belong to the Landlord

 

7.7           Tenant’s insurance covenants

 

The Tenant covenants with the Landlord

 

7.7.1        To comply with all the reasonable requirements of the insurers

 

7.7.2        Not to do or omit anything that could cause any policy of insurance
on or in relation to the Premises to become void or voidable wholly or in part
nor (unless the Tenant shall have previously notified the Landlord and have
agreed to pay the increased premium) anything by which additional insurance
premiums may become payable

 

7.7.3        To keep the Premises supplied with such fire fighting equipment as
the insurers and the fire authority may require or as the Landlord may
reasonably require and to maintain such equipment to their satisfaction and in
efficient working order and at least once in every twelve months to cause any
sprinkler system and other fire fighting equipment to be inspected by a
competent person

 

7.7.4        Not to store or bring onto the Premises any article substance or
liquid of a specially combustible inflammable or explosive nature and to comply
with the requirements of the fire authority and the reasonable requirements of
the Landlord as to fire precautions relating to the Premises provided that the
use on the Premises of gas driven fork lift trucks shall not be a breach of this
covenant.

 

7.7.5        Not to obstruct the access to any fire equipment or the means of
escape from the Premises nor to lock any fire door while the Premises are
occupied

 

7.7.6        To give notice to the Landlord immediately upon the happening of
any event which might affect any insurance policy on or relating to the Premises
or upon the happening of any event against which the Landlord may have insured
under this lease

 

7.7.7        Immediately to inform the Landlord in writing of any conviction
judgement or finding of any court or tribunal relating to the Tenant (or any
director other officer or major shareholder of the Tenant) of such a nature as
to be likely to affect the decision of any insurer or underwriter to grant or to
continue any such insurance

 

7.7.8        If at any time the Tenant shall be entitled to the benefit of any
insurance on the Premises (which is not effected or maintained in pursuance of
any obligation contained in this lease) to apply all money received by virtue of
such insurance in making good the loss or damage in respect of which such money
shall have been received

 

22

--------------------------------------------------------------------------------


 

7.7.9        If and whenever during the Term the Premises or any part of them
are damaged or destroyed by an Insured Risk and the insurance money under the
policy of insurance effected by the Landlord pursuant to its obligations
contained in this lease is by reason of any act or default of the Tenant or
anyone at the Premises expressly or by implication with the Tenant’s authority
wholly or partially irrecoverable as soon as practicable in every such case (at
the option of the Landlord) either:

 

7.7.9.1     To rebuild and reinstate at its own expense the Premises or the part
destroyed or damaged to the reasonable satisfaction and under the supervision of
the Surveyor the Tenant being allowed towards the expenses of so doing upon such
Premises and reinstatement being completed the amount (if any) actually received
in respect of such destruction or damage under any such policy or

 

7.7.9.2     To pay to the Landlord on demand with Interest the amount of such
insurance money so irrecoverable in which event the provisions of Clauses 7.5
and 7.6 shall apply

 

7.8           Landlord’s insurance covenants

 

The Landlord covenants with the Tenant in relation to the policy of insurance
effected by the Landlord pursuant to its obligations contained in this lease

 

7.8.1        To produce to the Tenant on demand reasonable evidence of the terms
of the policy (or if requested and at the cost of the Tenant a copy of such
policy) and the fact that the last premium has been paid

 

7.8.2        To notify the Tenant of any material change in the risks covered by
the policy from time to time

 

7.8.3        To ensure that public liability cover is effected over the Premises

 

7.8.4        Not to do anything which may make the policy void or voidable in
whole or in part

 

8.             The Guarantor’s covenants

 

The Guarantor covenants with the Landlord and without the need for any express
assignment with all its successors in title that:

 

8.1           To pay observe and perform

 

During the Term the Tenant shall punctually pay the rents and observe and
perform the covenants and other terms of this lease and if at any time during
the Term the Tenant shall make any default in payment of the rents or in
observing or performing any of the covenants or other terms of this lease the
Guarantor will pay the rents and observe and perform the covenants or terms in
respect of which the Tenant shall be in default and

 

23

--------------------------------------------------------------------------------


 

make good to the Landlord on demand and indemnify the Landlord against all
losses damages costs and expenses arising or incurred by the Landlord as a
result of such non-payment non-performance or non-observance notwithstanding

 

8.1.1        Any time or indulgence granted by the Landlord to the Tenant or any
neglect or forbearance of the Landlord in enforcing the payment of the rents or
the observance of performance of the covenants or other terms of this lease or
any refusal by the Landlord to accept rents tendered by or on behalf of the
Tenant at a time when the Landlord was entitled (or would after the service of a
notice under the Law of Property Act 1925 Section 146 have been entitled) to
re-enter the Premises

 

8.1.2        That the terms of this lease may have been varied by agreement
between the parties and the Guarantor.

 

8.1.3        That the Tenant shall have surrendered part of the Premises in
which event the liability of the Guarantor under this Lease shall continue in
respect of the part of the Premises not so surrendered after making any
necessary apportionments under the Law of Property Act 1925 Section 140 and

 

8.1.4        Any other act or thing by which but for this provision the
Guarantor would have been released other than a variation of the terms of this
lease agreed between the parties that is prejudicial to the Guarantor

 

8.2           To take lease following disclaimer

 

If at any time during the Term the Tenant (being an individual) shall become
bankrupt or (being a company) shall enter into liquidation and the trustee in
bankruptcy or liquidator shall disclaim this lease the Guarantor shall if the
Landlord shall by notice within sixty days after such disclaimer so require take
from the Landlord a lease of the Premises for the residue of the Contractual
Term which would have remained had there been no disclaimer at the Rent then
being paid under this lease and subject to the same covenants and terms as in
this lease (except that the Guarantor shall not be required to procure that any
other person is made a party to that lease as guarantor) such new lease to take
effect from the date of such disclaimer and in such case the Guarantor shall pay
the costs of such new lease and execute and deliver to the Landlord a
counterpart of it

 

8.3           To make payments following disclaimer

 

If this lease shall be disclaimed and for any reason the Landlord does not
require the Guarantor to accept a new lease of the Premises in accordance with
Clause 8.2 the Guarantor shall pay to the Landlord on demand an amount equal to
the rents for six months or the period commencing with the date of such
disclaimer and ending on the date (if any) upon which the Premises are re-let
whichever is the shorter.

 

24

--------------------------------------------------------------------------------


 

8.4           Cesser of liability on assignment

 

The liability of the Guarantor under this lease shall cease on an assignment
made with the consent in writing of the Landlord or if later any Authorised
Guarantee entered into by the Tenant hereunder given in accordance with clause
5.9 hereof

 

9.             Provisos

 

9.1           Re-Entry

 

If and whenever during the Term:

 

9.1.1        The rents (or any of them or any part of them) under this lease are
outstanding for twenty one days after becoming due whether formally demanded or
not or

 

9.1.2        There is a breach by the Tenant of any covenant or other term of
this lease of any document expressed to be supplemental to this lease or

 

9.1.3        An individual Tenant becomes bankrupt or

 

9.1.4        A Company Tenant:-

 

9.1.4.1     Enters into liquidation whether compulsory or voluntary (but not if
the liquidation is for amalgamation or reconstruction of a solvent company) or

 

9.1.4.2     Has a receiver appointed or

 

9.1.5        The Tenant enters into an arrangement for the benefit of its
creditors or

 

9.1.6        The Tenant has any distress or execution levied on its goods at the
Premises which remains unsatisfied for 14 days

 

9.1.7        The Landlord may re-enter the Premises (or any part of them in the
name of the whole) at any time (and even if any previous right of re-entry has
been waived) and then the Term hereby granted will absolutely cease but with
prejudice to any rights or remedies which may have accrued to the Landlord
against the Tenant or to the Tenant against the Landlord in respect of any
breach of covenant or other term of this lease (including the breach in respect
of which the re-entry is made)

 

9.2           Exclusion of use warranty

 

No consent granted by the Landlord under this lease shall imply or warrant that
the Premises may lawfully be used under the Planning Act for the purpose
authorised in this lease (or any purpose subsequently authorised)

 

9.3           Entire understanding

 

This lease embodies the entire understanding of the parties relating to the
Premises and to all the matters dealt with by any of the provisions of this
lease

 

9.4           Representations

 

The Tenant acknowledges that this lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord except

 

25

--------------------------------------------------------------------------------


 

any such statement or representation that is expressly set out in this Lease or
any statements made in writing by the Landlord’s agents or solicitors in
response to written enquiries raised by the Tenant or its solicitors

 

9.5           Licences etc under hand

 

Whilst the Landlord is a limited company or other corporation all licences
consents approvals and notices required to be given by the Landlord shall be
sufficiently given if given under the hand of a director the secretary or other
duly authorised officer of the Landlord or the Surveyor on behalf of the
Landlord

 

9.6           Tenant’s property

 

If after the Tenant has vacated the Premises on the expiry of the Term any
property of the Tenant remains in or on the Premises and the Tenant fails to
remove it within fourteen days after being requested in writing by the Landlord
to do so and if after using its best endeavours the Landlord is unable to make
such a request to the Tenant within twenty one days from the first attempt so
made by the Landlord:

 

9.6.1        The Landlord may as the agent of the Tenant sell such property and
the Tenant will indemnify the Landlord against all liability incurred by it to
any third party whose property shall have been sold by the Landlord in the
mistaken belief held in good faith (which shall be presumed unless the contrary
be proved) that such property belonged to the Tenant

 

9.6.2        If the Landlord having made reasonable efforts is unable to locate
the Tenant the Landlord shall be entitled to retain such proceeds of sale
absolutely unless the Tenant shall claim them within six months of the date upon
which the Tenant vacated the Premises and

 

9.6.3        The Tenant shall indemnify the Landlord against any damage
occasioned to the Premises and any actions claims proceedings costs expenses and
demands made against the Landlord caused by or related to the presence of the
property in or on the Premises

 

9.7           Compensation on vacating

 

Any statutory right of the Tenant to claim compensation from the Landlord on
vacating the Premises shall be excluded to the extent that the law allows

 

9.8           Service of notices

 

The provisions of the Law of Property Act 1925 Section 196 as amended by the
Recorded Delivery Service Act 1962 shall apply to the giving and service of all
notices and documents under or in connection with this lease except that
Section 196 shall be deemed to be amended as follows:

 

26

--------------------------------------------------------------------------------


 

9.8.1        The final words of Section 196(4) “and that service be delivered”
shall be deleted and there shall be substituted “and that service shall be
deemed to be made on the third working day after the registered letter has been
posted “Working Day” meaning any day from Monday to Friday (inclusive) other
than Christmas Day Good Friday and any statutory bank or public holiday

 

9.8.2        Any notice or document shall also be sufficiently served if sent by
telex telephonic facsimile transmission or any other means of electronic
transmission to the party to be served and that service shall be deemed to be
made on the day of transmission if transmitted before 4.00 pm on a Working Day
but otherwise on the next following Working Day (as defined above) and in this
Clause “party” includes the Guarantor

 

9.9           Perpetuity period

 

The perpetuity period applicable to this lease shall be eighty years from the
commencement of the Contractual Term and whenever in this lease either party is
granted a future interest there shall be deemed to be included in respect of
every such grant a provision requiring that future interest to vest within the
stated period and for it to be void for remoteness if it shall not have so
vested

 

9.10         Environmental Matters

 

9.10.1      In this Clause the following definitions shall have the following
meanings:

 

9.10.2      “Environmental Laws” means all laws of the United Kingdom (including
without limitation the rules of the European Union) which are applicable
relating to pollution or protection of the environment or to human health and
safety (including without limitation laws relating to workers’ and public health
and safety hygiene omissions discharges or threatened releases of Hazardous
Substances into the environment or to the production processing distribution
management use treatment storage burial disposal transport or handling of any
Hazardous Substances) and all byelaws codes regulations decrees demands or
demand letters injunctions judgements notices orders or plans issues promulgated
or approved thereunder or in connection therewith which are enforced from time
to time during the Term.

 

9.10.3      “Hazardous Substances2 means wastes pollutants contaminants or other
substances (including without limitation liquids solids gasses ions and noise)
which may be harmful to human health or to other like or to the environment or
to property or a nuisance to any person or that may make the use or ownership of
any affected land or property more costly.

 

27

--------------------------------------------------------------------------------


 

9.10.4      The Landlord and the Tenant hereby acknowledge and agree that
nothing in this Lease shall.

 

9.10.4.1   oblige the Tenant to carry out any works of repair or remediation or

 

9.10.4.2   impose any liability whatsoever on the Tenant (whether under the
Environmental laws or otherwise and whether to the Landlord or to any third
party)

 

in respect of any Hazardous Substances which may be present in on over or under
the demised premises at the ate of the grant of this Lease.

 

9.11         Landlord’s Access

 

Anyone entering the Premises under any of the provisions contained in the lease
shall only do so if the purpose of such entry cannot reasonably be achieved
otherwise than by effecting entry on to the Premises and any person or persons
entering the Premises pursuant to the provisions of this lease shall cause the
minimum of disturbance to the business being carried on in the Premises

 

9.12         When exercising any rights of entry to the Premises or any other
rights granted to or retained by the Landlord in this lease (so far as
applicable to the exercise of such rights) the Landlord covenants with the
Tenant that the Landlord shall:

 

(a)           cause and procure that all those exercising the said rights or so
entering on its behalf cause as little damage and interference as reasonably
possible to the Premises and the Tenant and the other permitted undertenants and
occupiers of the Premises business; and

 

(b)           make good as soon as reasonably possible any damage to the
Premises caused by the exercise of the said rights

 

(c)           where the Tenant reasonably requests to use all reasonable
endeavours to ensure that a person so entering will comply with the reasonable
security requirements of the Tenant and

 

(d)           procure that at least twenty one days prior notice is given to the
Tenant prior to any intended exercise of any of the said rights or entry except
in the case of emergency

 

10.           SECURITY ARRANGEMENTS

 

The parties hereto agree that the Landlord may make such security arrangements
are as reasonable including the erection of security barriers giving access to
and egress from the property over the access road hatched blue on the Plan in
order to facilitate security measures for all occupiers of Unit 25 Apollo.

 

28

--------------------------------------------------------------------------------


 

11.           CONTRACT, RIGHTS OF THIRD PARTIES ACT 1999

 

Contracts (Right of Third Parties) Act 1999 is excluded.

 

12.           BREAK CLAUSE

 

Provided that the Tenant has paid the Rent and Insurance Rent due under this
Lease then the Tenant on the giving of at least six months prior written notice
to the Landlord may determine this Lease on the date which is two years after
the Rent Commencement Date.

 

IN WITNESS whereof the parties hereto have executed this Deed the day and year
first before written

 

FIRST SCHEDULE

 

PART I

 

Rights Granted by this Lease to the Tenant

 

The Landlord grants to the Tenant

 

1              Rights of Way and Parking

 

The right for the Tenant and all persons expressly or by implication authorised
by the Tenant (in common with the Landlord and all persons having a like right)
with or without vehicles as appropriate to pass and repass to and from the
Premises over the access way hatched blue on the Plan at all reasonable times
and for all purposes connected with the use and enjoyment of the Premises and in
the event that the Landlord elects to make a one way traffic system in
accordance with the provisions of paragraph 6 of Part 2 of this First
Schedule the right of way shall be exercised only in the direction required by
the Landlord.

 

2              Pipes

 

The right to the free passage and running (subject to temporary interruption for
repairing alteration or replacement) of water sewerage gas electricity telephone
telecommunication and other services or supplies to and from the Premises in and
through the Pipes

 

3.             Support

 

The right of support and protection for the benefit of the Premises as now
enjoyed from all other parts of the adjoining property of the Landlord.

 

4.             The right for the Tenant and all persons expressly or by
implication authorised by the Tenant to pass and repass over the circulating
areas cross-hatched blue on the Plan giving giving access to the front car
parking areas herein demised.

 

5.             The right to enter the adjoining land owned by the Landlord upon
reasonable notice (except in case of emergency) to repair, maintain, cleanse or
replace as necessary the Pipes.

 

29

--------------------------------------------------------------------------------


 

FIRST SCHEDULE

 

PART II

 

Rights Excepted and Reserved from this Lease to the Landlord

 

The following are excepted and reserved in favour of the Landlord (and may also
be exercised by any person authorised by the Landlord or by any person who is or
who becomes entitled to exercise them)

 

1              The rights to the transmission of gas electricity foul and storm
water and telecommunications from and to any Adjoining Premises of the Landlord
through the Pipes that are now or may during the Term be in or under the
Premises

 

2              The right to enter the Premises for any of the purposes mentioned
in this Lease

 

3              The right to erect scaffolding for altering refurbishing
refitting repairing or cleaning any adjoining premises owned by the Landlord
even if this scaffolding temporarily restricts access to or the access of air or
light to or the use and enjoyment of the premises by the Tenant or any occupier
of the Premises but not so as to affect materially the Permitted User or the
Tenants use and engagement of the Premises and in so far as the Landlord erects
scaffolding over the access way hatched blue on the Plan which restricts access
the Landlord will grant access rights of a temporary nature over the alternative
rout into the site where the Premises are situated

 

4              The right to build upon alter rebuild develop or use any
adjoining premises of the Landlord even if this affects the light and air coming
to the Premises or causes nuisance damage annoyance or inconvenience to the
Tenant of occupier of the Premises by noise dust vibration or otherwise but not
so as to affect materially the Permitted User or the Tenant’s use and enjoyment
at the Premises

 

5              The right of support and protection from time to time enjoyed by
any adjoining premises of the Landlord

 

6.              The right for the Landlord to require the right of access over
the roadway hatched blue on the plan which is granted in paragraph 1 of Part 1
of the First Schedule hereto to become one way to facilitate the flow of traffic
and for safety and of the right to control the direction of traffic flow to car
parking areas should this be required on safety grounds following making the
accessway hatched blue on the plan one way only.

 

30

--------------------------------------------------------------------------------


 

SECOND SCHEDULE

 

The Industrial Covenants

 

1.             User

 

1.1           To use the Premises for the Permitted User only

 

1.2           Not to cease carrying on business in the Premises or leave the
Premises continuously unoccupied for more than one month without:

 

1.2.1        Notifying the Landlord and

 

1.2.2        Providing such caretaking or security arrangements as the Landlord
shall reasonably require and the insurers shall reasonably require in order to
protect the premises from vandalism theft damage or unlawful occupation

 

2.             Smoke abatement

 

2.1           To ensure that every furnace boiler or heater at the Premises
(whether using solid or gaseous fuel) is constructed and used so as
substantially to consume or burn the smoke arising from it

 

2.2           Not to cause or permit any grit or noxious or offensive effluvia
to be emitted from any engine furnace chimney or other apparatus on the Premises
without using all reasonable means for preventing or counteracting such emission

 

2.3           To comply with the provisions of the Clean Air Acts 1956 and 1968
and the Control of Pollution Act 1974 and with the requirements of any notice of
the local authority served under them

 

3.             Pollution

 

Not to permit to be discharged into any pipes serving the Premises

 

3.1           Any oil or grease or any deleterious objectionable dangerous
poisonous or explosive matter or substance and to take all reasonable measures
to ensure that any effluent discharged into the pipes will not be corrosive or
otherwise harmful to the pipes or cause obstruction or deposit in them or

 

3.2           Any fluid of a poisonous or noxious nature or of a kind likely to
or that does in fact destroy sicken or injure the fish or contaminate or pollute
the water of any stream or river

 

4.             Roof and floor weighting

 

4.1           Not to bring or permit to remain upon the Building any safes
machinery goods or other articles which shall or may strain or damage the
Building or any part of it

 

4.2           Not without the consent of the Landlord to suspend any weight from
the portal frames stanchions or roof purlins of the Building or use the same for
storage of goods or place any weight on them

 

4.3           On any application by the Tenant for the Landlord’s consent under
paragraph 4.2 the Landlord shall be entitled to consult and obtain the advice of
an engineer or other person

 

31

--------------------------------------------------------------------------------


 

in relation to the roof or floor loading proposed by the Tenant and the Tenant
shall repay to the Landlord on demand the reasonable fee of such engineer or
other person

 

5.             Machinery

 

5.1           To keep all plant apparatus and machinery (including any boilers
and furnaces) upon the Premises properly maintained and in good working order
and for that purpose to employ reputable contractors for the regular periodic
inspection and maintenance of them

 

5.2           To renew all working and other parts as and when necessary or when
recommended by such contractors

 

5.3           To ensure by directions to the Tenant’s staff and otherwise that
such plant apparatus and machinery are properly operated and

 

5.4           To avoid damage to the Premises by vibration or otherwise

 

6.             Signs

 

At all times to display and maintain a suitable sign showing the Tenant’s
trading name and business of a size and kind and in such a position first
approved in writing by the Landlord (such approval not to be unreasonably
withheld or delayed)

 

THIRD SCHEDULE

 

Authorised Guarantee Agreement

 

BETWEEN:           Baxter and Shipley LLP (“Landlord”)(1) 
[                                ] (“Assignor”)(2)

 

1.             The Assignor has agreed to assign the lease particulars of which
are contained in the Schedule (“the Lease”) to (“the Assignee”) and this
agreement takes effect when the Lease is assigned to the Assignee

 

2.             The Assignor agrees to indemnify the Landlord against all losses
incurred as a result of any failure by the Assignee to comply with any of the
terms of the Lease

 

3.             The Assignor is liable to the Landlord under this agreement as
principal debtor and his obligation remains fully effective even if the Landlord
gives the Assignee extra time to comply with any obligation in the Lease or does
not insist on its strict terms

 

4.             The Assignee agrees in the event that the Lease is disclaimed and
on being so required by the Landlord by written notice within 60 days of
disclaimer to accept from the Landlord the grant of a new lease and to execute
and deliver a counterpart of it to the Landlord.  The new lease is to be on the
same terms and conditions as the Lease at the date of the disclaimer and to be
for a term expiring on the term date of the Lease and the costs of it grant and
the stamp duty on the Counterpart are to be borne by the Assignor

 

32

--------------------------------------------------------------------------------


 

5.             This Agreement ceases to have effect when the Assignee is
released from the tenant covenants of the Lease by virtue of Section 5 of the
Landlord and Tenant (Covenants) Act 1995 or with the consent of the Landlord

 

THE SCHEDULE

 

Particulars of the Lease

 

Date:

 

7 March 2005

 

 

 

 

 

 

 

Parties:

 

Baxter and Shipley LLP (1)

 

 

 

 

 

 

 

Term:

 

3 years from

 

 

 

 

 

 

 

Property:

 

Factory premises at Unit 25 Apollo, Lichfield Road Industrial Estate, Tamworth,
Staffordshire

 

 

 

 

 

EXECUTED as a DEED by

SIMPSON STRONG-TIE INTERNATIONAL INC

 

 

/s/ Thomas J. Fitzmyers

 

Chief Executive Officer

 

 

 

/s/ Michael J. Herbert

 

CFO/Secretary

 

 

EXECUTED as a DEED by

BAXTER AND SHIPLEY LLP

 

 

/s/ Mr. Baxter

 

Director

 

 

 

/s/ Mr. Shipley

 

Director/Secretary

 

 

 

 

 

33

--------------------------------------------------------------------------------

 